The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 12, 2021

                               2021COA109

No. 21CA0282, People v. Brothers — Criminal Law —
Preliminary Hearing or Waiver; Criminal Procedure —
Indictment and Information — Preliminary Hearing

       A division of the court of appeals considers whether, under

section 16-5-301(1)(b)(II), C.R.S. 2020, and Crim. P. 7(h)(1), a

defendant who (1) bonds out the day after his court appearance on

the filing of charges; (2) is rearrested months later for failing to

appear at a hearing; and (3) requests a preliminary hearing while in

custody is entitled to a preliminary hearing. The division answers

yes.

       Extending the Colorado Supreme Court’s reasoning in

People v. Rowell, 2019 CO 104, to a new factual situation, the

division concludes that Rule 7(h)(1)’s seven-day deadline for

requesting a hearing did not control the defendant’s situation
because he was on bond — and, thus, “could not have meritoriously

requested a preliminary hearing” — for almost all of the seven days

following his court appearance on the filing of charges. Id. at ¶ 19.

Instead, under section 16-5-301(1)(b)(II), the defendant was entitled

to demand and receive a preliminary hearing “within a reasonable

time” after he was rearrested and placed in custody for failing to

appear. Id. at ¶ 17. And it did not matter why the defendant was

detained or whether other reasons existed for his custody status

because the defendant was “in custody for the offense[s] for which

the preliminary hearing [wa]s requested,” § 16-5-301(1)(b)(II).

     Thus, because the People presented no evidence of probable

cause at the preliminary hearing, the division affirms the district

court’s order dismissing the defendant’s felony charges and

habitual criminal sentence enhancers.
COLORADO COURT OF APPEALS                                       2021COA109


Court of Appeals No. 21CA0282
Huerfano County District Court No. 19CR282
Honorable Leslie J. Gerbracht, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Chad W. Brothers,

Defendant-Appellee.


                              ORDER AFFIRMED

                                   Division I
                           Opinion by JUDGE YUN
                         Dailey and Freyre, JJ., concur

                         Announced August 12, 2021


Henry L. Solano, District Attorney, Rex Delmas, Assistant District Attorney,
Walsenberg, Colorado, for Plaintiff-Appellant

Matthew Ragland, Alternate Defense Counsel, Trinidad, Colorado, for
Defendant-Appellee
¶1    Pursuant to C.A.R. 4(b)(3), the People appeal the district

 court’s order dismissing Chad W, Brothers’s felony charges and

 habitual criminal sentence enhancers following a preliminary

 hearing. They argue that because Brothers was released from

 custody after appearing in court following the filing of charges, he

 was not entitled to demand a preliminary hearing under

 Crim. P. 7(h)(1) and section 16-5-301(1)(b)(II), C.R.S. 2020.

¶2    Extending our supreme court’s reasoning in People v. Rowell,

 2019 CO 104, to a new factual situation, we conclude that Rule

 7(h)(1)’s seven-day deadline for requesting a hearing did not control

 Brothers’s situation because he was on bond — and, thus, “could

 not have meritoriously requested a preliminary hearing” — for

 almost all of the seven days following his court appearance on the

 filing of charges. Id. at ¶ 19. Instead, under section

 16-5-301(1)(b)(II), Brothers was entitled to demand and receive a

 preliminary hearing “within a reasonable time” after he was

 rearrested and placed in custody for failing to appear at a hearing.

 Id. at ¶ 17. Further, because Brothers was “in custody for the

 offense[s] for which the preliminary hearing [wa]s requested,”




                                   1
 § 16-5-301(1)(b)(II), it did not matter why Brothers was detained or

 whether other reasons existed for his custody status.

¶3    Accordingly, we affirm the district court’s order.

                           I.     Background

¶4    Just after midnight on October 26, 2019, a Huerfano County

 Sheriff’s Office deputy stopped Brothers for a traffic violation and

 searched his car. During the search, the deputy seized

 methamphetamine, marijuana, drug paraphernalia, driver’s licenses

 belonging to other people, and counterfeit money. The deputy

 arrested Brothers without a warrant.

¶5    Two days later, on October 28, Brothers appeared in custody,

 and the court set his bond at $3,000 cash or surety. The public

 defender withdrew due to a conflict, so the court appointed

 alternate defense counsel.

¶6    Then, late in the evening of November 3, the People filed a

 complaint and information charging Brothers with

          possessing a controlled substance (methamphetamine) in

           violation of section 18-18-403.5(1), (2)(a), C.R.S. 2020, a

           level 4 drug felony;




                                    2
          possessing more than twelve ounces of marijuana in

           violation of section 18-18-406(4)(a), C.R.S. 2019, a level 4

           drug felony;

          possessing a forged instrument (three counterfeit $100

           bills) in violation of section 18-5-105, C.R.S. 2020, a

           class 6 felony;

          displaying a false identification card in violation of

           section 42-4-309(1)(a), C.R.S. 2020, a class 3

           misdemeanor;

          possessing drug paraphernalia in violation of section

           18-18-428(1), C.R.S. 2020, a drug petty offense; and

          illegally using, consuming, or possessing an open

           container of marijuana in a motor vehicle in violation of

           section 42-4-1305.5, C.R.S. 2020, a class A traffic

           infraction.

¶7    The next morning, Brothers appeared in custody with defense

 counsel for an advisement on the filing of charges. The court

 modified his bond to a personal recognizance bond, and Brothers

 was released. Though Brothers was initially supposed to return for

 a plea hearing on December 11, 2019, his case was continued

                                   3
 numerous times. The People eventually filed an amended complaint

 adding four habitual criminal counts.

¶8    Then, on September 1, 2020, Brothers failed to appear for a

 hearing, and the court issued a warrant for his arrest with a

 no-bond hold. Approximately four weeks later, Brothers was

 arrested on the warrant in Prowers County. Because of difficulties

 in obtaining a writ to return him to Huerfano County, Brothers

 appeared in custody remotely from Pueblo County on November 23,

 2020. At that time, the court appointed new alternate defense

 counsel and set Brothers’s case for an appearance of counsel and a

 bond hearing on December 1.

¶9    On December 1, defense counsel appeared without Brothers.

 The court set a new bond of $10,000 cash or surety and reset the

 case for another hearing on December 8. Immediately following the

 hearing, defense counsel filed an entry of appearance in which he

 requested a preliminary hearing under Rule 7 and section

 16-5-301. Then, on December 8, Brothers appeared in custody

 with counsel and again requested a preliminary hearing, waiving

 his right to have that hearing within thirty-five days. The court set

 a preliminary hearing for February 2, 2021.


                                   4
¶ 10   On January 28, 2021, the People moved to vacate the

  preliminary hearing. They argued that, though Brothers had been

  eligible to demand a preliminary hearing under section

  16-5-301(1)(b)(II) and Rule 7(h) on November 4, 2019, when he

  appeared in court following the filing of charges, he lost that right

  when he was released on a personal recognizance bond later that

  day. Brothers filed a written objection to the People’s motion, and

  the district court denied the motion on February 1, 2021.

¶ 11   At the preliminary hearing, the People stated that they were

  unable to proceed. The prosecutor explained that “it is our position

  Mr. Brothers is ineligible for [a] preliminary hearing . . . based on

  his custody status at the time the charges were filed.” When the

  court asked why the People were not able to move forward, the

  prosecutor explained, “Due to our chronic under funding and

  staffing we have to extremely prioritize our timely cases and we

  don’t frankly have the sufficient resources or staffing to prepare on

  a case on which a defendant is ineligible for preliminary hearing.”

  Defense counsel then asked the court to rule that the People had

  failed to establish probable cause for the level 4 drug felonies and




                                     5
  the class 6 felony and asked the court to dismiss those charges, as

  well as the four habitual criminal sentence enhancers.

¶ 12   Three days later, the court issued a written order granting

  Brothers’s motion to dismiss the felony counts and sentence

  enhancers. The court construed our supreme court’s decision in

  Rowell to “require[] the trial court to make a finding as to whether

  the request for [a preliminary hearing] is made within a reasonable

  time.” The court concluded that, because Brothers had asked for a

  preliminary hearing “immediately upon the appointment of

  counsel,” he had done so within a reasonable time and, therefore,

  was eligible for a preliminary hearing. The court also noted that the

  People had not asked for a continuance based on their inability to

  move forward with the hearing; “[t]hey simply refused to proceed.”

  And because the People had put forth no evidence, the court

  concluded that they lacked probable cause to pursue the felony

  counts. It therefore dismissed those counts and the habitual

  criminal sentence enhancers, leaving only a misdemeanor, a drug

  petty offense, and a traffic infraction.

¶ 13   The People then brought this interlocutory appeal.




                                      6
                               II.   Analysis

¶ 14   The People contend that because Brothers was released from

  custody on a personal recognizance bond after appearing in court

  following the filing of charges, he was thereafter precluded from

  demanding a preliminary hearing under section 16-3-501(1)(b)(II)

  and Rule 7(h)(1).1 We disagree.

                         A.   Standard of Review

¶ 15   Whether Brothers was entitled to a preliminary hearing is a

  question of statutory and rule interpretation that we review de novo.

  See People v. Subjack, 2021 CO 10, ¶ 14. “In construing a statute,

  our goal is to ascertain and effectuate the legislature’s intent.”

  Rowell, ¶ 16. We start by giving the statute’s words their plain and

  ordinary meanings. Id. We may not add to, subtract from, or

  change the words in the statute. Id. “Instead, we must read the

  words as written, in context, and in accordance with the rules of

  grammar and common usage.” Id.




  1The People do not dispute that, if Brothers was entitled to a
  preliminary hearing, then “dismissal was appropriate as no
  evidence related to probable cause was introduced.” Nor do the
  People dispute that — without the felony charges — the habitual
  criminal sentence enhancers were properly dismissed.

                                     7
¶ 16   “Similarly, when construing our rules of criminal procedure,

  ‘[w]e employ the same interpretive rules applicable to statutory

  construction.’” Subjack, ¶ 14 (quoting People v. Steen, 2014 CO 9,

  ¶ 10). To that end, we “read the language of the rule consistent

  with its plain and ordinary meaning, and, if it is unambiguous, we

  apply the rule as written.” Steen, ¶ 10. Further, the rules of

  criminal procedure “shall be construed to secure simplicity in

  procedure, fairness in administration, and the elimination of

  unjustifiable expense and delay.” Id. (quoting Crim. P. 2).

                                B.       Law

¶ 17   The purpose of a preliminary hearing “is to screen out cases in

  which prosecution is unwarranted by allowing an impartial judge to

  determine whether there is probable cause to believe that the crime

  charged may have been committed by the defendant.” People v.

  Brothers, 2013 CO 31, ¶ 16 (quoting Rex v. Sullivan, 194 Colo. 568,

  571, 575 P.2d 408, 410 (1978)). In district court, preliminary

  hearings are governed by section 16-3-501 and Rule 7(h). See also

  § 18-1-404, C.R.S. 2020 (containing virtually identical provisions);

  Crim. P. 5(a)(4) (describing similar procedures for preliminary

  hearings in county court).


                                     8
¶ 18   As pertinent here, “a person charged with a class 4, 5, or 6

  felony is not automatically entitled to a preliminary hearing unless

  the felony charged requires mandatory sentencing, is a crime of

  violence, or is a sexual offense.” Subjack, ¶ 15 (citing

  § 16-5-301(1)(a), (1)(b)(I); § 18-1-404(1), (2)(a)). The parties agree

  that Brothers was charged with a class 6 felony (possessing a forged

  instrument) and two level 4 drug felonies (possessing more than

  twelve ounces of marijuana and possessing methamphetamine), so

  he was not statutorily entitled to a preliminary hearing. But section

  16-5-301(1)(b)(II) provides, in pertinent part,

             [a]ny defendant accused of a class 4, 5, or 6
             felony or level 3 or level 4 drug felony who is
             not otherwise entitled to a preliminary hearing
             pursuant to subparagraph (I) of this paragraph
             (b), may demand and shall receive a
             preliminary hearing within a reasonable
             time . . . , if the defendant is in custody for the
             offense for which the preliminary hearing is
             requested; except that, upon motion of either
             party, the court shall vacate the preliminary
             hearing if there is a reasonable showing that
             the defendant has been released from custody
             prior to the preliminary hearing.

¶ 19   Rule 7(h), in turn, establishes the procedure for demanding a

  preliminary hearing in district court. See § 16-5-301(1)(a) (“The

  procedure to be followed in asserting the right to a preliminary


                                      9
  hearing and the time within which demand therefor must be made,

  as well as the time within which the hearing, if demanded, shall be

  had, shall be as provided by applicable rule of the supreme court of

  Colorado.”). Rule 7(h)(1), like section 16-3-501(1)(b)(II), provides

  that

              any defendant accused of a class 4, 5, or 6
              felony or a level 3 or 4 drug felony who is not
              otherwise entitled to a preliminary hearing
              may request a preliminary hearing if the
              defendant is in custody for the offense for
              which the preliminary hearing is requested;
              except that, upon motion of either party, the
              court shall vacate the preliminary hearing if
              there is a reasonable showing that the
              defendant has been released from custody
              prior to the preliminary hearing.

  But unlike section 16-3-501(1)(b)(II), which requires a defendant to

  demand a preliminary hearing “within a reasonable time,” Rule

  7(h)(1) provides that, “[e]xcept upon a finding of good cause, the

  request for a preliminary hearing must be made within 7 days after

  the defendant is brought before the court for or following the filing

  of the information in that court and prior to a plea.”

¶ 20     Against this backdrop, the supreme court addressed a

  situation similar to Brothers’s in Rowell. In that case, the

  defendant, James Rowell, was initially arrested and charged, as


                                     10
  pertinent here, with a class 4 felony. Rowell, ¶ 3. He “posted bond

  and was released the next day — before the information was filed

  and prior to any court appearance for the filing of the information.”

  Id. About six months later, Rowell was charged in a separate case

  with three more class 4 felonies, a class 5 felony, and a class 6

  felony. Id. at ¶ 4. He again posted bond before the information was

  filed and before any court appearance on the filing of the

  information. Id. The following month, Rowell requested a

  preliminary hearing on these six felonies. Id. at ¶ 5. The district

  court denied his request, “reasoning that Rowell was on bond and

  those charges do not require mandatory sentencing, are not crimes

  of violence, and are not sexual offenses.” Id.

¶ 21   Three months after that, Rowell was charged in a third case

  with an additional class 4 felony and two more class 6 felonies. Id.

  at ¶ 6. The district court increased Rowell’s bonds in the two older

  cases, and because he could not post the new bonds, he was taken

  into custody. Id. About two months later — seventy-three days

  after his bonds had been revoked in the two older cases but before

  entering a plea in either case — Rowell again requested a

  preliminary hearing. Id. at ¶ 7. The district court again denied the


                                    11
  request, ruling that Rowell was not entitled to a preliminary hearing

  under section 16-5-301(1)(b)(II) and that “when a defendant ‘violates

  [his] bond . . . [and] get[s] remanded into custody,’” the right to a

  preliminary hearing “‘does not come back’ because ‘[o]nce it is gone,

  it is gone.’” Id. (alterations in original).

¶ 22   Exercising its original jurisdiction pursuant to C.A.R. 21, the

  supreme court concluded that the district court had erred. Id. at

  ¶¶ 9-10, 26. Construing section 16-5-301(1)(b)(II) according to its

  plain and ordinary meaning, the court held that “when a defendant

  is in custody for the offenses for which a preliminary hearing is

  requested and those offenses fit the criteria specified in subsection

  (1)(b)(II), he may demand and must receive a preliminary hearing

  within a reasonable time.” Id. at ¶ 17. In doing so, the court

  refused to “engraft” the People’s proposed restriction that section

  16-5-301(1)(b)(II) “does not contemplate preliminary hearings ‘at a

  time other than the outset of a criminal prosecution.’” Id.

¶ 23   The court also concluded that Rule 7(h)(1)’s seven-day

  deadline for requesting a preliminary hearing did not control

  Rowell’s situation because he “became eligible for a preliminary

  hearing on the relevant charges months after the seven-day


                                       12
  deadline in Rule 7(h)(1) expired.” Id. at ¶ 19. The court explained

  that because Rowell “was on bond . . . during the entirety of the

  seven-day timeframe, he could not have meritoriously requested a

  preliminary hearing on the relevant charges in a timely fashion.”

  Id. “To attempt to apply the deadline” in his situation, the court

  said, “would be to attempt to fit a square peg into a round hole.” Id.

                             C.   Discussion

¶ 24   The People attempt to distinguish Rowell on three grounds.

  First, the People point to the clause in section 16-5-301(1)(b)(II) and

  Rule 7(h)(1) that, “upon motion of either party, the court shall

  vacate the preliminary hearing if there is a reasonable showing that

  the defendant has been released from custody prior to the

  preliminary hearing.” They argue that, because Brothers, unlike

  Rowell, bonded out after appearing in court on the filing of charges,

  section 16-5-301(1)(b)(II) and Rule 7(h)(1) required the court to

  vacate his preliminary hearing because he was released from

  custody in November 2019 — before the preliminary hearing in

  February 2021. Second, the People argue that, because Brothers

  requested a preliminary hearing while in custody for failing to

  appear, he was not “in custody for the offense[s] for which the


                                    13
  preliminary hearing [wa]s requested” pursuant to section

  16-5-301(1)(b)(II) and Rule 7(h)(1). And third, the People argue that,

  because Brothers appeared “before the court for or following the

  filing of the information and prior to a plea,” Rule 7(h)(1) required

  him to show good cause for not requesting a preliminary hearing

  within seven days of that appearance. We are not persuaded.

¶ 25   First, in our view, the plain language of section

  16-5-301(1)(b)(II) and Rule 7(h)(1) — “the court shall vacate the

  preliminary hearing if there is a reasonable showing that the

  defendant has been released from custody prior to the preliminary

  hearing” — does not mean that a defendant who is released from

  custody forever loses the right to request a preliminary hearing on

  his charges. Instead, when read in context with the entire statute

  and rule, it means only that a defendant who is no longer in

  custody at the time of the hearing lacks the right to a preliminary

  hearing pursuant to section 16-5-301(1)(b)(II) and Rule 7(h)(1).

  Because Brothers was in custody from the time he requested a

  preliminary hearing through the date of the hearing, section

  16-5-301(1)(b)(II) and Rule 7(h)(1) did not require the district court

  to vacate the hearing.


                                    14
¶ 26   Second, while it is true that Brothers was rearrested in

  November 2020 because of his failure to appear at the hearing in

  September, the reason he remained in custody (and the reason his

  bond was increased to $10,000) was to face the charges for which

  he requested a preliminary hearing. More importantly, the supreme

  court has refused to “import a ‘primary basis’ qualifier” into the

  custody requirement in section 16-5-301(1)(b)(II). See Subjack,

  ¶ 20. Thus, as long as the defendant is “in custody for the offense

  for which the preliminary hearing is requested,” § 16-5-301(1)(b)(II),

  it does not matter how he got there or whether other reasons exist

  for his custody status. Cf. Subjack, ¶ 27 (concluding that two

  prison inmates charged with possession of contraband were “in

  custody” for purposes of section 16-5-301(1)(b)(II) and Rule 7(h)(1)

  “because they ha[d] not posted bond on those charges”).

¶ 27   Third, Brothers was in custody for less than one of the seven

  days following his court appearance on the filing of charges. For

  the rest of Rule 7(h)(1)’s timeframe, he, like Rowell, was on bond

  and “could not have meritoriously requested a preliminary hearing.”

  Rowell, ¶ 19. In our view, Rule 7(h)(1)’s seven-day timeframe

  applies only to defendants who stay in custody for at least seven


                                    15
  days following their appearance on the filing of charges. Not only

  does this interpretation harmonize the seven-day timeframe with

  the requirement that the court vacate the preliminary hearing of a

  defendant who is no longer in custody, it also makes practical

  sense. At the advisement hearing, defendants like Brothers should

  not be forced to choose — as the People argue they should —

  between (1) staying in jail and requiring the government to establish

  probable cause and (2) being released on bond and potentially

  losing the right to request a preliminary hearing forever. We decline

  to conclude that, in creating the timeframe in Rule 7(h)(1), the

  supreme court intended such a result. See Crim. P. 2 (“These Rules

  are intended to provide for the just determination of criminal

  proceedings.”).

¶ 28   We are also unpersuaded by the People’s contention that our

  ruling today leads to an “absurd” result whereby “defendants who

  bond out after advisement on the complaint and comply with their

  obligations don’t get a preliminary hearing while those who

  disregard theirs do.” This argument misses the point. Section

  16-5-301(1)(b)(II) and Rule 7(h)(1) ensure that defendants held in

  custody on certain low-level felony charges are swiftly released from


                                    16
  custody if no probable cause exists to detain them. People v.

  Taylor, 104 P.3d 269, 271 (Colo. App. 2004), overruled on other

  grounds by Subjack, ¶ 24. Thus, it is because these defendants are

  in custody — a significant restraint on their liberty — that it is

  important to allow them a preliminary hearing to ensure that

  probable cause exists. See Subjack, ¶ 22 (“[A] preliminary hearing

  may relieve a defendant of an unwarranted restriction of personal

  liberty.”); Rowell, ¶ 12 (“[A] preliminary hearing seeks to ‘protect[]

  the accused’ by ensuring ‘that the prosecution can at least sustain

  the burden of proving probable cause.’” (quoting Hunter v. Dist. Ct.,

  190 Colo. 48, 51, 543 P.2d 1265, 1267 (1975))).

¶ 29   Nor does our ruling open “the floodgates” to dilatory tactics by

  defendants seeking to delay their trials. For one thing, section

  16-5-301(1)(b)(II) requires that a request for a preliminary hearing

  be made “within a reasonable time” — a finding that the district

  court made in this case and that the People do not challenge on

  appeal. For another thing, Rule 7(h)(5) prohibits the district court

  from “entertain[ing] successive requests for [a] preliminary hearing,”

  so defendants cannot, as the People suggest, game the system by

  requesting a preliminary hearing, bonding out and vacating the


                                     17
  hearing, and then getting rearrested and requesting another

  preliminary hearing.

                            III.   Conclusion

¶ 30   For these reasons, we affirm the district court’s order.

       JUDGE DAILEY and JUDGE FREYRE concur.




                                    18